IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,045



                        EX PARTE TERRY LEE LOTT, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. 6809-A IN THE 33 RD JUDICIAL DISTRICT COURT
                         FROM BURNET COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to ninety-nine years’ imprisonment. The Third Court of Appeals

affirmed his conviction. Lott v. State, No. 03-90-00038-CR (Tex. App. – Austin, April 8, 1992).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition for discretionary review pro se. We remanded this application to the trial court
                                                                                                      2

for findings of fact and conclusions of law.

       Based on documents already contained in the record, the trial court has entered findings of

fact and conclusions of law that there is nothing to dispute Applicant’s claim that appellate counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition for discretionary appeal pro se. The trial court recommends that relief be

granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Third Court of Appeals in Cause No. 03-90-0038-CR that affirmed his conviction

in Case No. 6809-A from the 33rd Judicial District Court of Burnet County. Applicant shall file his

petition for discretionary review with the Third Court of Appeals within 30 days of the date on which

this Court’s mandate issues.



Delivered: November 26, 2008
Do not publish